Citation Nr: 1410310	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-42 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970, which includes service in the Republic of Vietnam.
This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied entitlement to service connection for hypertension.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In August 2012, the Board remanded this matter for further development.

The Veteran had also perfected an appeal with regard to a claim of service connection for bilateral hearing loss, and the Board had remanded the issue in August 2012 for further development.  In January 2013, the Appeals Management Center granted service connection for bilateral hearing loss, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

Hypertension did not have its clinical onset in service, was not exhibited within the first post-service year, is not otherwise related to active duty, and is not etiologically related to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for hypertension on a direct basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2008 letter.  

The Veteran did not receive any pre-adjudication notice of the evidence needed to substantiate his claim of service connection for hypertension on a secondary basis. He was notified of this information in an October 2009 statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he had years within which to submit additional evidence and argument.

To the extent that the Veteran was not provided with proper notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

The Veteran received actual notice of the evidence necessary to establish service connection on a secondary basis by way of the October 2009 statement of the case. 
Thus, no such showing of prejudice has been made in this case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the etiology of his claimed hypertension.   

In its August 2012 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: obtain any additional relevant VA treatment records; ask the Veteran to identify any additional relevant private treatment records; attempt to obtain any additional relevant private treatment records for which appropriate release forms had been submitted; and obtain an opinion as to the etiology of the Veteran's hypertension.   

As explained above, all available relevant VA treatment records have been obtained and associated with the record.  Also, a VA examination was conducted in December 2012 and opinions as to the etiology of the Veteran's hypertension were obtained.  This examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

In August 2012, the AOJ sent the Veteran a letter and asked him to identify any relevant private treatment records and to submit the appropriate release form so as to allow VA to obtain any such records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted additional private treatment records from Richard E. Lockard, M.D., but he did not submit any signed and completed VA Form 21-4142 so as to allow VA to obtain any additional treatment records from that physician or any other private treatment provider.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from Dr. Lockard or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

Thus, the AOJ substantially complied with all of the Board's relevant August 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310(b).  As explained below, the Board finds that there is no competent evidence that a service-connected disability caused or aggravated the Veteran's current hypertension.  Hence, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including hypertension, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2013).

In this case, the December 2012 VA examination report reveals that the Veteran has been diagnosed as having hypertension.  Also, VA primary care treatment notes dated in March 2008, September 2009, and January 2010 include elevated blood pressure readings (166/90, 154/96, and 161/99, respectively).  Thus, current hypertension has been demonstrated.

Initially, the Board notes that the Veteran reported a history of "high or low blood pressure" prior to service on an April 1967 report of medical history completed for purposes of entrance into service.  Specifically, he explained that he had experienced one episode of elevated blood pressure prior to his entrance into service, but that subsequent examinations were negative and that he did not receive any medical treatment for hypertension.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is certainly competent to report a history of elevated blood pressure prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing hypertension and the Veteran's April 1967 entrance examination was normal other than for pes planus and vision problems.  A blood pressure reading of 130/70 was recorded during the entrance examination.  Therefore, the evidence is not clear and unmistakable that hypertension pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran contends that his current hypertension is related to herbicide exposure in service.  In the alternative, he claims that the hypertension is related to his service-connected diabetes mellitus.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, hypertension is not a condition listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his hypertension.  There is no evidence of any complaints of or treatment for hypertension in the Veteran's service treatment records and his March 1970 separation examination was normal other than for refractive error.  A blood pressure reading of 124/76 was recorded during the separation examination.  

If a chronic disease, such as hypertension, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed hypertension in service and the Veteran has not contended that hypertension existed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current hypertension did not manifest until more than a year following his separation from service.  The earliest post-service report of hypertension is the Veteran's March 2008 service connection claim (VA Form 21-526).  In his November 2009 substantive appeal (VA Form 9), he reported that he had experienced hypertension "since the early 1970's."  Also, during the December 2012 VA examination he specified that hypertension had its onset in approximately 1972.  Moreover, the earliest post-service clinical evidence of hypertension is a March 2003 examination report from Dr. Lockard which includes a diagnosis of benign essential hypertension.  There is no lay or clinical evidence of any earlier treatment for hypertension following service.  

The absence of any clinical or lay evidence of hypertension for over three decades after the Veteran's separation from service in March 1970 weighs against a finding that his current hypertension was present in service or in the year or years immediately after service.

Medical opinions that have been obtained concerning the etiology of the Veteran's hypertension indicate that the hypertension is not related to service or service-connected diabetes mellitus.  A May 2008 VA examination report includes an opinion that the Veteran's hypertension was not a complication of his service-connected diabetes.  This opinion was based on the fact that hypertension had its onset prior to the onset of diabetes.

The examiner who conducted the May 2008 VA examination also opined that the Veteran's hypertension was not worsened or increased by his diabetes.  There was no further explanation or reasoning provided for this opinion.

The physician who conducted the December 2012 VA examination opined that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent or greater probability") incurred in or caused by service.  She reasoned that the Veteran was not seen or treated for hypertension during service and that, by his own admission, hypertension began in approximately 1972 which was two years after his separation from service.  His blood pressure was recorded as being 124/76 during his March 1970 separation examination.  Also, his risk factors for hypertension included advancing age, male gender, obesity, a history of smoking, a sedentary lifestyle, and family history.

Additionally, the December 2012 examiner opined that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of his service-connected diabetes and that the hypertension was not aggravated by diabetes.  The examiner explained that the Veteran's hypertension began prior to the onset of diabetes and that diabetes does not cause hypertension.  The only time that there is aggravation of hypertension by diabetes is in the presence of kidney disease.  The Veteran did not have kidney disease.  Therefore, his hypertension was not aggravated by diabetes.

The May 2008 opinion that the Veteran's hypertension was not "worsened or increased" by his diabetes is of minimal probative value because it not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

However, the May 2008 opinion that the Veteran's hypertension was not caused by (i.e. "a complication of") diabetes and the December 2012 opinions were all based upon examinations of the Veteran and a review of his medical records and reported history and they are accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Id.

The Veteran has expressed his belief that his current hypertension is related to herbicide exposure in service and/or his diabetes mellitus.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hypertension is related to any specific injury in service (including herbicide exposure) or was caused or aggravated by his service-connected diabetes, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the hypertension, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

Although the Veteran has received treatment from medical professionals for his hypertension, none have attributed this disability to any disease or injury in service or his service-connected diabetes.  Also, the only medical opinions of record indicate that no relationship exists between the Veteran's hypertension and service or his service-connected diabetes.

There is no other evidence of a relationship between the Veteran's current hypertension and service or his service-connected diabetes, and neither he nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to service, manifested in service, manifested within a year after his March 1970 separation from service, or was caused or aggravated by his service-connected diabetes mellitus.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


